                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Leila Nasser Asr,           )             JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:20-cv-00141-MOC-DCK
                                      )
                 vs.                  )
                                      )
  Kindercare Learning Centers, LLC    )
          Daniel R. Hansen
     Kindercare Education, LLC,
            Defendant(s).             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 23, 2020 Order.

                                               November 23, 2020




     Case 3:20-cv-00141-MOC-DCK Document 23 Filed 11/23/20 Page 1 of 1
